DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 requires that a first layer comprise “a first particle” and that a second layer comprise “a second particle”. Claim 1, lines 3-4 recites the limitation “the first particles” and “the second particles”, which indicates multiple first and second particles, whereas previously in the claim it is indicated that there is a singular first particle and a singular second particle. As such, it is unclear if the claim requires a singular first particle and a singular second particle, or multiple particles of each the first and second particles. The examiner notes that for purposes of examination a broad interpretation will be given to the claim (i.e. both art related to a singular particle and multiple particles will read on the related limitations). Claims 2-7 and 9-10 are also rejected due to their dependency on Claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 20150050544A1). 
Regarding Claim 1, Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer) comprising a first particle, a second layer (fifth layer) comprising a second particle [0009-0012], and a separator (113) (Figure 1, [0038]). 
Nam is silent to the orientation of the first and second particles within the first layer (third layer) and the second layer (fifth layer) and does not directly teach that an average cross-sectional area of the first particles in a plane substantially parallel to the electrode surface is smaller than an average cross-sectional area of the second particles in a plane substantially parallel to the electrode surface.
However, as Nam does not describe the orientation of the first and second particles within the first layer (third layer) and the second layer (fifth layer), the skilled artisan would understand the particles to be dispersed randomly within the respective layers. As such, there necessarily is a first particle in the first layer (third layer) which has a cross-sectional area in a plane substantially parallel to the electrode surface that is smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a second particle in the second layer (fifth layer).
The examiner notes that though the instant claim requires an average cross-sectional area of the first and second particles, a single first particle in the first layer (third layer) having a cross sectional area in a plane substantially parallel to the electrode surface smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a single second particle in the second layer (fifth layer) is believed to read upon the claims. As detailed above under the heading “Claim Rejections - 35 USC § 112(b)”, the instant claims only require one first particle and one second particle, thus the average cross-sectional area of a single particle is simply the cross-sectional area of the particle itself.
Regarding Claim 2, Nam further discloses that the current collector, the active material layer, the first layer (third layer), and the second layer (fifth layer) are included in this order [0009-0012, 0043, 0079, 0090].
Regarding Claim 3, Nam further discloses said first particles are amorphous-shaped (non-shaped) inorganic particles [0021].
Regarding Claim 4, Nam further discloses that the amorphous-shaped (non-shaped) inorganic particles may comprise titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
Regarding Claim 5, Nam further discloses that the second particles are plate-shaped (sheet-shaped) inorganic particles [0021].
Regarding Claim 6, Nam further discloses that the plate-shaped (sheet-shaped) inorganic particles may comprise titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
Regarding Claim 7, Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Regarding Claim 9, Nam discloses a secondary battery (rechargeable lithium battery, 100) comprising the electrode according to Claim 1 (Figure 1, [0009-0012]).
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaki et al. (US 20020114993A1) 
Regarding Claim 1, Miyaki discloses an electrode comprising: a current collector; an active material layer; and a protective layer comprising inorganic particles [0053, 0056, 0058]. Miyaki further discloses that the protective layer may comprise plural layers (i.e. first and second layers) of the same or different kinds [0011], thus indicating that the first layer (first plural layer) may comprise a first particle (inorganic particles) and the second layer (second plural layer) may comprise a second particle (inorganic particles). 
Miyaki is silent to the orientation of the first and second particles (inorganic particles) within the first layer (first plural layer) and the second layer (second plural layer) and does not directly teach that an average cross-sectional area of the first particles in a plane substantially parallel to the electrode surface is smaller than an average cross-sectional area of the second particles in a plane substantially parallel to the electrode surface.
However, as Miyaki does not describe the orientation of the first and second particles (inorganic particles) within the first layer (first plural layer) and the second layer (second plural layer), the skilled artisan would understand the particles to be dispersed randomly within the respective layers. As such, there necessarily is a first particle in the first layer (first plural layer) which has a cross-sectional area in a plane substantially parallel to the electrode surface that is smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a second particle in the second layer (second plural layer). 
The examiner notes that though the instant claim requires an average cross-sectional area of the first and second particles, a single first particle in the first layer (first plural layer) having a cross sectional area in a plane substantially parallel to the electrode surface smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a single second particle in the second layer (second plural layer) is believed to read upon the claims. As detailed above under the heading “Claim Rejections - 35 USC § 112(b)”, the instant claims only require one first particle and one second particle, thus the average cross-sectional area of a single particle is simply the cross-sectional area of the particle itself.
Regarding Claim 2, Miyaki further discloses that the current collector, the active material layer, the first layer (first plural layer), and the second layer (second plural layer) are included in this order [0011, 0058].
Regarding Claim 9, Miyaki further discloses a secondary battery comprising the electrode according to Claim 1 (Figure 1, [0007, 0060]).
Regarding Claim 10, Miyaki further discloses that the secondary battery according to Claim 9, wherein a separator is not included [0032].
Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 20180315969A1).
Regarding Claim 1, Sung discloses an electrode comprising: a current collector; an active material layer [0077]; and a first layer and second layer (pair of porous coating layers), each comprising first particles (inorganic particles) and second particles (inorganic particles) [0013, 0033]. 
Sung is silent to the orientation of the first and second particles (inorganic particles) within the first layer and the second layer and does not directly teach that an average cross-sectional area of the first particles in a plane substantially parallel to the electrode surface is smaller than an average cross-sectional area of the second particles in a plane substantially parallel to the electrode surface.
However, as Sung does not describe the orientation of the first and second particles (inorganic particles) within the first layer and the second layer, the skilled artisan would understand the particles to be dispersed randomly within the respective layers. As such, there necessarily is a first particle (inorganic particle) in the first layer which has a cross-sectional area in a plane substantially parallel to the electrode surface that is smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a second particle (inorganic particle) in the second layer.
The examiner notes that though the instant claim requires an average cross-sectional area of the first and second particles (inorganic particles), a single first particle in the first layer having a cross sectional area in a plane substantially parallel to the electrode surface smaller than the cross-sectional area in a plane substantially parallel to the electrode surface of a single second particle in the second layer is believed to read upon the claims. As detailed above under the heading “Claim Rejections - 35 USC § 112(b)”, the instant claims only require one first particle and one second particle, thus the average cross-sectional area of a single particle is simply the cross-sectional area of the particle itself.
Regarding Claim 2, Sung further discloses that the current collector, the active material layer, the first layer, and the second layer are included in this order [0028, 0033, 0077].
Regarding Claim 9, Sung further discloses a secondary battery comprising the electrode according to Claim 1 ([0029-0030, 0055] and Claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki et al. (US 20020114993A1), as applied to Claim 1 above, in further view of Nam et al. (US 20180050544A1).
In Regards to Claim 3 (Dependent on Claim 1):
Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the first particles (inorganic particles).
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the first particles (inorganic particles) of Miyaki, amorphous (non-shaped) inorganic particles as taught by Nam, as it is known in the art that MgO and Al2O3 particles may be amorphous (non-shaped) in shape. By doing so, the limitation of Claim 3 requiring that the first particles are amorphous-shaped inorganic particles, is met.
In Regards to Claim 4 (Dependent on Claim 3):
Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. As such, all of the limitations of Claim 4 are met.


In Regards to Claim 5 (Dependent on Claim 1):
Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the second particles (inorganic particles).
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the second particles (inorganic particles) of Miyaki, plate-shaped (sheet-shaped) inorganic particles as taught by Nam, as it is known in the art that MgO and Al2O3 particles may be plate-shaped (sheet-shaped). By doing so, the limitation of Claim 5 requiring that the second particles are plate-shaped inorganic particles, is met.
In Regards to Claim 6 (Dependent on Claim 5):
Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. As such, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent on Claim 1):
Miyaki discloses that the protective layer has a total thickness of 1 µm to 40 µm [0011].
Miyaki is silent to the thickness of each of the first layer (first plural layer) and second layer (second plural layer), individually.
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of each of the first layer (first plural layer) and the second layer (second plural layer) disclosed by Miyaki, a thickness of between 0.5 µm to about 7 µm, as taught by Nam, as it is known in the art as an appropriate thickness for layers containing inorganic material in an electrode assembly, and the combined thickness of two layers with individual thicknesses in this range would meet the requirement of Miyaki for the protective layer having a total thickness of 1 µm to 40 µm. By doing so, the limitation of Claim 7 requiring that a ratio of the thickness of the first layer to the thickness of the second layer (first layer / second layer) is within a range of 0.25 to 4, is met.
In Regards to Claim 8:
	Miyaki discloses an electrode comprising: a current collector; an active material layer; and a layer (protective layer) comprising inorganic particles [0053, 0056, 0058]. Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the inorganic particles.
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the layer (protective layer) of Miyaki, a combination of plate-shaped (sheet-shaped) and amorphous (non-shaped) inorganic particles as taught by Nam, as it is known in the art for a layer containing MgO and/or Al2O3 particles to include a mixture of particle shapes. By doing so, the limitation of Claim 8 requiring a layer comprising amorphous-shaped inorganic particles and plate-shaped inorganic particles, is met.
In Regards to Claim 11 (Dependent on Claim 8):
Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
In Regards to Claim 12 (Dependent on Claim 8):
Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
In Regards to Claim 14 (Dependent on Claim 8):
	Miyaki further discloses a secondary battery which comprises a positive electrode, a negative electrode, and a nonaqueous electrolyte, wherein at least one electrode has a protective layer containing organic fine particles (i.e. the electrode of Claim 8) [0007].
In Regards to Claim 15 (Dependent on Claim 14):
Miyaki further teaches that when the secondary battery includes the protective layer, a separator is not required, which improves battery safety and reduces the cost of manufacturing [0032].
Claims 7-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20180315969A1) and in further view of Nam et al. (US 20180050544A1). 
In Regards to Claim 7 (Dependent on Claim 1):
Sung further discloses that the first layer and second layer (pair of porous coating layers) are coated on a porous substrate [0033]. Sung further discloses that the porous substrate has a thickness of between 1-100 µm [0067]. Sung further discloses that the inorganic particles include boehmite and non-boehmite inorganic particles [0019], wherein the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049].
Sung is silent to the individual thicknesses of each of the first layer and second layer (pair of porous coating layers).
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of each of the first layer and the second layer disclosed by Sung, a thickness of between 0.5 µm to about 7 µm, as taught by Nam, as it is known in the art as an appropriate thickness for layers containing inorganic material (specifically TiO2, MgO, and Al2O3) in an electrode assembly. By doing so, the limitation of Claim 7 requiring that a ratio of the thickness of the first layer to the thickness of the second layer (first layer / second layer) is within a range of 0.25 to 4, is met.
In Regards to Claim 8:
Sung discloses an electrode comprising: a current collector; an active material layer [0077]; and a layer (coating layer) comprising inorganic particles [0013]. Sung further discloses that the inorganic particles include boehmite and non-boehmite inorganic particles [0019], and that the boehmite particles may be plate-shaped which an average size of 0.05-0.4 µm [0060]. Sung further discloses that the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049]. Sung further teaches that when the boehmite particles have a different shape and size (preferably smaller) than the non-boehmite particles, the density and mechanical properties of the coating layer may be improved, thus preventing a short-circuit in the electrochemical device [0060]. 
Sung is silent to the shape of the non-boehmite particles.
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], and a separator (113) (Figure 1, [0038]). Nam further discloses that the first layer (third layer) and the second layer (fifth layer) contain inorganic particles which may be amorphous-shaped (non-shaped) and may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles have a size between about 0.1 µm to about 5 µm [0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the non-boehmite inorganic particles of Sung, titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof with amorphous shape and a size between about 0.1 µm to about 5 µm, as taught by Nam, with reasonable expectation in success in providing a layer (coating layer) which improves the density and mechanical properties of the coating layer, thus preventing a short-circuit in the electrochemical device, as motivated by Sung. By doing so, the limitation of Claim 8 requiring that the layer contain amorphous-shaped inorganic particles and plate-shaped inorganic particles, is met.
In Regards to Claim 11 (Dependent on Claim 8):
	Sung as modified by Nam discloses the electrode of Claim 8. Sung further discloses that the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049].
Sung is silent to the shape of the non-boehmite particles.
Nam further discloses that the first layer (third layer) and the second layer (fifth layer) contain inorganic particles which may be amorphous-shaped (non-shaped) and may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
As such, all of the limitations of Claim 11 are met by the electrode of modified Sung, as set forth above.	
In Regards to Claim 13 (Dependent on Claim 8):
Sung further discloses a ratio of the amorphous-shaped inorganic particles (non-boehmite particles) in the layer (coating layer) comprising the amorphous-shaped inorganic particles (non-boehmite particles) and the plate-shaped inorganic particles (boehmite particles) is most preferably 60% to 95% by mass with respect to the total 100% by mass of the amorphous-shaped inorganic particles (non-boehmite particles) and the plate-shaped inorganic particles (boehmite particles).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 13 are met. 
In Regards to Claim 14 (Dependent on Claim 8):
Sung further discloses a secondary battery comprising the electrode according to Claim 1 ([0029-0030, 0055] and Claim 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/SAS/            /SARAH A. SLIFKA/            Primary Examiner, Art Unit 1759